DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 06/22/2022.
Claims 1, 4, 9, 12 have been amended.
Claims 2-3, 5-8, 10-11, and 13-15 are canceled. 
Claims 1, 4, 9, 12 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 9, 12 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1 and 9 each recite similar limitations and claim 1 is held to be exemplary. As shown, claim 1, recites in part the following:

    PNG
    media_image1.png
    200
    653
    media_image1.png
    Greyscale

Respectfully, the recited “the product for which a promotion value is going to be recommended” lacks proper antecedent basis. This leads to a finding of indefiniteness.
Furthermore, the phrase “transactions with the product” is ambiguous. Respectfully, the terminology “with the product” conveys the concept that a transaction takes place ‘by use of’ the product. However, the Examiner understands applicant’s specification to primarily be directed towards transactions, e.g. between a merchant and a customer, which are in regards to the purchase of a product or products and these transactions may be recorded and collected. Therefore, it is not clear if this aforementioned phrase is intended to be a colloquial expression intended to convey the later concept from the specification, or, the former, or something else. Therefore, the ambiguity of the aforementioned phrase also leads to a finding of indefiniteness. 
Furthermore, applicant’s phrase: “such as” is a relative term and as such is ambiguous – i.e. it is not clear whether the recited “an indicative value denoting success or failure of promotion strategies” must represent success or failure of a strategy of “increasing basket size” or, represent success or failure of “boosting customer loyalty” or, represent success or failure of “raising profit” or, a combination of these strategies or, of any possible desired strategy. Therefore, the ambiguity of the aforementioned phrase also leads to a finding of indefiniteness.
Furthermore, the claims have been amended to recite the following:

    PNG
    media_image2.png
    186
    644
    media_image2.png
    Greyscale

Respectfully, the phrase “the dependent matrix structure” lacks proper antecedent basis. This leads to a finding of indefiniteness. 
Furthermore, it is not clear what is meant by “the data matrix is classified as an independent matrix and a dependent matrix” – i.e. within this context, it is not clear if classification is a step which must be performed or whether this is a colloquial expression intended to convey a description of the data contained within the matrix (i.e. it contains both independent and dependent variables) or, whether this phrase is intended to mean something else entirely. Examiner notes that this is not a phrase found within the art and not a term of art. The Specification does repeat this phrase but without any further indication of what is meant. The Examiner does note that within the field of Statistics, many datasets are stored in tabular form, with one row for each tuple, and one column for each attribute. If the attributes are dependent variables (e.g., dependent variables of a key or row id), it is common to speak of multivariate data, for which many techniques exist for visualizing several variables at once. Some of the columns, however, may be best thought of as independent variables, in which case it is common to speak of multidimensional multivariate (mdmv) data1. So, perhaps applicant intends to convey that his data may contain both dependent and independent variables? Regardless, due to the ambiguity of the language recited in the claim, the feature is found to be indefinite.
Furthermore, applicant’s claims have been amended to recite the following: 

    PNG
    media_image3.png
    150
    641
    media_image3.png
    Greyscale

Respectfully, the phrase “the independent matrix” lacks proper antecedent basis. Although “independent matrix” has been previously recited, the claims have used this term to refer to a categorization label for a previously recited “data matrix” which was also recited as being classified as a “dependent matrix”. Therefore, it is not clear whether this now recited “independent matrix” is the same or different matrix as the previously recited “data matrix” and/or the previously recited “dependent matrix structure”. This also leads to a finding of indefiniteness. 
Furthermore, the claims have been amended to recite the following:

    PNG
    media_image4.png
    196
    658
    media_image4.png
    Greyscale

Respectfully, it is not clear what is meant by: “wherein the matrix format extracts…” – i.e. formats of matrices do not in and of themselves extract anything. Instead, the plain meaning of a ‘matrix format’ is the format (generally in rows and columns) in which data is encoded for the purpose of the data being related to each-other necessary for mathematical manipulation via matrix algebra; the format of the matrix may differ based on the requirements of the person or computer reading the data in the matrix; e.g. whether a human is reading the data matrix or whether Python or C++ or some other computer language is being used to read the data matrix. This also leads to a finding of indefiniteness. Examiner points to at least the following common description: https://clustergrammer.readthedocs.io/matrix_format_io.html

    PNG
    media_image5.png
    883
    749
    media_image5.png
    Greyscale
 
Furthermore, the claims have been amended to recite the following:

    PNG
    media_image6.png
    332
    631
    media_image6.png
    Greyscale

Respectfully, neither the claims nor the specification clarify what is meant by “multivariate multi-structure” and hence it is not clear what is encompassed by such a “machine learning model”. This term “multivariate multi-structure” is not a term of art nor is it found to be used outside of the applicant’s own disclosure. For this reason, the claims are found to be ambiguous leading to a finding of indefiniteness. 
Furthermore, the phrase: “…are passed into the machine learning model” lacks proper antecedent basis – i.e. it is not entirely clear whether this model refers to the previously recited “multivariate multi-structure machine learning model” or a different “machine learning model” and for this reason the feature is also found to be indefinite. 
Furthermore, the claims have been amended to recite the following:

    PNG
    media_image7.png
    244
    637
    media_image7.png
    Greyscale


Respectfully, it is not clear what probability is being estiamted. For example, “probability” is the chance that a given event will occur, given some set of conditions (e.g. probability of “heads”, given a flip of a two-sided coin, one side being “heads” and the other “tails”). So, the question arises, is the “probability”, as claimed, intended to mean the probability of occurrence of each of said parameters given [i.e. if] some other condition? If yes, then the condition should be clear but it is not in the present instance. The specification at [048] states: “…The probability estimation is done related with [i.e. the condition] the one or more predefined parameters, the one or more predefined parameters comprise a percentage of discount, a mode of discount, a type of product, a stage of product life cycle, an expected competitor price and a promotional information of one or more related products.” Therefore, the specification does appear to reinforce the axiom that a probability is calculated in relationship to a given condition; e.g. another event occurring such as “a percentage of discount”. However, the claims as currently recited is lacking mention of any of such necessary condition for the probability calculation as necessary and as noted per Specification at [048] – i.e. there is no mention in the claims that the recited probability is for any particular one of the recited “parameters” given any one, or all, of “a percentage of discount, a mode of discount, a type of product, a stage of product life cycle, an expected competitor price and a promotional information of one or more related products” as is noted per [048]. Without some condition for calculating probability, it is wholly unclear what applicant is attempting to claim.  For these reasons, the claims are further held to be indefinite.
Dependent claims 4 and 12 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Examiner’s Note
Adhering to the guidelines of MPEP 2173.06(II), the Examiner acknowledges that all words in a claim must be considered in judging the patentability of a claim against the prior art. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The fact that terms may be indefinite does not make the claim obvious over the prior art. However, when the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible. 
First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. 
Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
In the present set of claims (filed 06/22/2022), a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims exists. Therefore, a rejection under 35 U.S.C. 101 and 103 is not made because, as shown in the 35 USC § 112 rejections provided supra, speculation and conjecture must be utilized by the Office and the artisan inasmuch as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. Again, see In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.)
Response to Arguments
Applicant filed amendments along with arguments (hereinafter “Remarks”) on 06/22/2022. Applicant's Remarks have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 112 rejections. Additionally, Examiner notes that Applicant is invited to schedule an interview with the Examiner to help expediate clarification of the issues noted in the 35 USC 112 rejections provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The following prior art references have been made of record, although these references have not been relied upon as the basis of a rejection, because the Examiner believes they are quite pertinent to applicant's disclosure:
NPL – “An Introduction to R”; Notes on R: A Programming Environment for Data Analysis and Graphics Version 3.4.3 (2017-11-30), 105 pages; authors: W. N. Venables, D. M. Smith and the R Core Team; (http://cran.cnr.berkeley.edu//Manuals). Examiner notes the following: Per the “Introduction”, R is very much a vehicle for newly developing methods of interactive data analysis. It has developed rapidly, and has been extended by a large collection of packages; hence, it is applicable to sales driver data analysis which appears to be pertinent to the present claimed invention. Additionally, per “1.3 R and statistics”, the authors note: “…many people use R as a statistics system. We prefer to think of it of an environment within which many classical and modern statistical techniques have been implemented. A few of these are built into the base R environment, but many are supplied as packages. There are about 25 packages supplied with R (called “standard” and “recommended” packages) and many more are available through the CRAN family of Internet sites (via https://CRAN.R-project.org) and elsewhere. More details on packages are given later (see Chapter 13 [Packages], page 77).” Furthermore, per 12.1.2 “Display multivariate data”, R provides two very useful functions for representing multivariate data which appears to pertinent to the present claimed invention.  
NPL - GPLOM: The Generalized Plot Matrix for Visualizing Multidimensional Multivariate Data; Jean-Francois Im, Michael J. McGuffin, and Rock Leung; IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, VOL. 19, NO. 12, DECEMBER 2013 (Year: 2013)
US 2010/0063870 A1, Anderson, et al. discusses methods to determine the effects of trade promotions on competitive stores, including retrieving all commodities volume (ACV) data from a plurality of stores in a geography of interest that sell the plurality of competitive products, calculating a percentage overlap of the ACV data to generate a competitive trading area table of store pairs within a threshold value of the overlap, calculating a brand store switching value by dividing a brand incremental volume by a base equivalent volume for the store pairs, the brand store switching value indicative of the trade promotion store effect; and generating a report including the brand store switching value. 
US 7,680,685 B2, Ouimet et al. discusses A computer system which models customer response using observable data. The observable data includes transaction, product, price, and promotion. The computer system receives data observable from customer responses. A set of factors including customer traffic within a store, selecting a product, and quantity of selected product is defined as expected values, each in terms of a set of parameters related to customer buying decision. A likelihood function is defined for each of the set of factors. The parameters are solved using the observable data and associated likelihood function. The customer response model is time series ofunit sales defined by a product combination of the expected value of customer traffic and the expected value of selecting a product and the expected value of quantity of selected product. A linear relationship is given between different products which includes a constant of proportionality that determines affinity and cannibalization relationships between the products.
US 2021/0110429 A1, KENG et al. discusses using historical data which comprises one or more products in a similar category or brand. Where a plurality of previous promotions are aggregated in a stacked relationship. Where the historical data may also comprise transaction history for the product and one or more other products in the same product category, the transaction history comprising at least one of date sold, product, units sold, price sold. And at least one output analytic which comprises one of promotion lift, cannibalization, halo effect, pull forward, and price elasticity of demand.
US Publication 2020/0387956 A1, Toh discusses a sales execution system which receives user interaction data, competitor info, product info, sales KPIs, and analyzes such via various database matrices – Note Fig. 3 of Toh
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 P.C. Wong and R.D. Bergeron. 30 years of multidimensional multivariate visualization, 1997. Chapter 1 (pp. 3–33) of Gregory M. Nielson, Hans Hagen, and Heinrich Muller, editors, Scientific Visualization: Overviews, Methodologies, and Techniques, IEEE Computer Society.